     Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 1 of 16 PAGEID #: 1379




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 SERENA R. MARTZ,                           : Case No. 3:19-cv-281
                                            :
          Plaintiff,                        :
                                            : Magistrate Judge Sharon L. Ovington
 vs.                                        :
                                              (by full consent of the parties)
                                            :
 COMMISSIONER OF THE SOCIAL                 :
 SECURITY ADMINISTRATION,                   :
                                            :
          Defendant.                        :


                                 DECISION AND ENTRY


I.       Introduction

         In July 2015, Plaintiff Serena R. Martz filed an application for Disability Insurance

Benefits, Supplemental Security Income, and a period of disability benefits. The claim

was denied initially and upon reconsideration. After a hearing at Plaintiff’s request,

Administrative Law Judge Kevin R. Barnes concluded Plaintiff was not eligible for

benefits because she was not under a “disability” as defined in the Social Security Act. The

Appeals Council denied Plaintiff’s request for review.

         Plaintiff subsequently filed an action before this Court, seeking a remand for

benefits, or in the alternative, for further proceedings. The Commissioner asks the Court

to affirm the non-disability decision.
    Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 2 of 16 PAGEID #: 1380




        The case is before the Court upon Plaintiff’s Statement of Errors (Doc. No. 9), the

Commissioner’s Memorandum in Opposition (Doc. No. 13), Plaintiff’s Reply (Doc. No.

14), and the administrative record (Doc. No. 8).

II.     Background

        Plaintiff asserts that she has been under a disability since April 1, 2014. Plaintiff

originally alleged disability beginning November 17, 2011, but amended her alleged onset

date. On the amended alleged disability onset date, Plaintiff was forty-four years old. At

that time, she was considered a “younger person” under Social Security Regulations. See

§ 404.1563(c); 20 C.F.R. § 416.963(c). 1 She has a limited education.

        The evidence of the record is sufficiently summarized in the ALJ’s decision (Doc.

No. 8-2, Page ID 64-78), Plaintiff’s Statement of Errors (Doc. No. 9), the Commissioner’s

Memorandum in Opposition (Doc. No. 13), and Plaintiff’s Reply (Doc. No. 14). Rather

than repeat these summaries, the Court will focus on the pertinent evidence in the

discussion below.

III.    Standard of Review

        The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other

eligibility requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42

U.S.C. §§ 423(a)(1), 1382(a). The term “disability” – as defined by the Social Security

Act – has specialized meaning of limited scope.                    It encompasses “any medically


1
 The remaining citations will identify the pertinent Disability Insurance Benefits Regulations with full
knowledge of the corresponding Supplemental Security Income Regulations.


                                                     2
  Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 3 of 16 PAGEID #: 1381




determinable physical or mental impairment” that precludes an applicant from performing

a significant paid job – i.e., “substantial gainful activity,” in Social Security lexicon. 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 406

(6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

Review for substantial evidence is not driven by whether the Court agrees or disagrees with

the factual findings or by whether the administrative record contains evidence contrary to

those factual findings. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th Cir. 2014);

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Instead, the factual

findings are upheld if the substantial-evidence standard is met – that is, “if a ‘reasonable

mind might accept the relevant evidence as adequate to support a conclusion.’” Blakely,

581 F.3d at 407 (quoting Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir.

2004)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance …” Rogers, 486 F.3d at 241 (citations and internal quotation marks

omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry – reviewing the correctness of the legal criteria –

may result in reversal even when the record contains substantial evidence supporting the

factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009); see

Bowen, 478 F.3d at 746. “[E]ven if supported by substantial evidence, ‘a decision of the

Commissioner will not be upheld where the SSA fails to follow its own regulations and


                                             3
  Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 4 of 16 PAGEID #: 1382




where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting in part Bowen, 478 F.3d at 746, and citing

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47 (6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, the Administrative Law Judge was tasked with evaluating the

evidence related to Plaintiff’s application for benefits. In doing so, the Administrative Law

Judge considered each of the five sequential steps set forth in the Social Security

Regulations. See 20 C.F.R. § 416.920. He reached the following main conclusions:

       Step 1:      Plaintiff has not engaged in substantial gainful employment since her
                    amended alleged disability onset date, April 1, 2014.

       Step 2:      She has the severe impairments of status/post cervical spine fusion with
                    chronic radicular pain, bilateral bone spurs, chronic obstructive
                    pulmonary disease, bipolar disorder, anxiety, and obesity.

       Step 3:      She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:      Her residual functional capacity, or the most she could do despite her
                    impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                    (6th Cir. 2002), consists of “light work,” subject to the following
                    limitations (1) standing for approximately 4 hours in an 8 hour
                    workday, (2) sitting for approximately 4 hours in an 8 hour workday,
                    (3) requires a sit/stand alternative for 5-10 minutes every 60 minutes
                    provided she is not off task more than 10% of the workday, (4) no more
                    than occasional reaching overhead bilaterally, (5) no concentrated
                    exposure to environmental irritants such as fumes, odors, dust, gasses,
                    poorly ventilated areas, or industrial chemicals, (6) no exposure to
                    hazardous machinery or unprotected heights, (7) no crawling or
                    climbing of ladders, ropes, or scaffolds, (8) limited to simple, routine,
                    repetitive tasks, performed in a work environment free of fast-paced
                    production requirements, involving only simple, work-related decision,
                    and with few, if any, workplace changes, and (9) only occasional
                    interaction with coworkers and general public with no tandem tasks.


                                              4
  Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 5 of 16 PAGEID #: 1383




       Step 4:      Plaintiff was unable to perform any past relevant work.

       Step 5:      Plaintiff could perform a significant number of jobs that exist in the
                    national economy.

(Doc. No. 8-8, PageID 67-78). Based on these findings, the Administrative Law Judge

concluded that Plaintiff was not under a benefits-qualifying disability. Id. at 78.

V.     Discussion

       Plaintiff advances several arguments in her Statement of Errors. (Doc. No. 9,

PageID 1336). She first alleges that her carpal tunnel syndrome was erroneously classified

at Step Two as a non-severe impairment, rather than a severe impairment. Id. Plaintiff

further contends that the residual functional capacity assessment does not account for the

medical source opinions and medical evidence, and she also challenges the hypothetical

that was posed to the vocational expert at the hearing. Id.

       I.     Severe Impairments

       Plaintiff argues that her carpal tunnel syndrome should have been classified as a

severe impairment at Step Two. (Doc. No. 9, PageID 1343). At Step Two, the ALJ must

consider whether a claimant’s impairments are “medically determinable impairments” and

whether such impairments are severe. 20 C.F.R. § 404.1520(a)(4)(ii). This is a “de minimis

hurdle,” and “an impairment can be considered not severe only if it is a slight abnormality

that minimally affects work ability regardless of age, education, and experience.” Higgs

v. Bowen, 880 F.2d 860, 862 (6th Cir. 1988) (citations omitted).

       In the decision, the Administrative Law Judge addressed Plaintiff’s carpal tunnel

syndrome at Step Two and determined that it was a non-severe impairment. (Doc. No. 8-


                                             5
  Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 6 of 16 PAGEID #: 1384




2, PageID 67-68). After discussing the relevant medical evidence, he cited two specific

reasons for this decision: (1) the physicians recommended conservative treatment, and (2)

evidence in the record did not support a finding that carpal tunnel syndrome would cause

“more than [a] minimal limitation in [Plaintiff’s] ability to work.” Id. at 68.

       Plaintiff maintains the evidence related to her carpal tunnel syndrome exceeds the

de minimis threshold. (Doc. No. 9, PageID 1343-45). As reflected in the Step Two analysis,

several physicians assessed Plaintiff’s carpal tunnel syndrome. (Doc. No. 8-2, PageID 68).

       In October 2014, Dr. David Martineau examined Plaintiff after she presented with

bilateral hand pain and numbness. (Doc. No. 8-7, PageID 474). He assessed bilateral

carpel tunnel syndrome after noting positive findings on a variety of tests. Id. at 476.

Plaintiff underwent the recommended treatment which included a corticosteroid injection.

Id. A month later, Dr. Martineau noted Plaintiff’s condition had significantly improved in

her right hand after receiving the injection. Id. at 471. Examination findings were mostly

normal for both hands, and conservative treatment was recommended. Id. at 472-73.

       Another physician, Dr. Barbara Bennett, noted carpel tunnel syndrome. (Doc. No.

8-8, PageID 627). Upon referral from Dr. Bennett, Dr. Jon Kronberg assessed Plaintiff in

2014 and his impressions included that Plaintiff had “[m]ild carpal tunnel syndrome on the

right and borderline carpel tunnel syndrome on the left.” (Doc. No. 8-8, PageID 661).

       In February and May 2016, respectively, state agency consultative physicians Dr.

Bradley Lewis and Dr. Leanne Bertani assessed Plaintiff’s physical residual functional

capacity. Dr. Lewis found Plaintiff had unlimited ability to perform handling, but limited

fingering ability in both hands. (Doc. No. 8-3, PageID 163). However, Dr. Lewis seems


                                              6
  Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 7 of 16 PAGEID #: 1385




to contradict himself, later stating that Plaintiff “was able to use hands for fine coordination

and manipulative tasks,” and then generally stating “frequent fingering,” which

presumably means that Plaintiff had the ability to perform such action. Id. at 163-64. Dr.

Bertani found Plaintiff had an unlimited ability to perform handling and fingering. Id. at

204. She also noted Plaintiff’s ability to perform fine coordination and manipulative tasks

as well as fine fingering movements. Id.

       After the hearing in January 2018, the ALJ scheduled a physical consultative

evaluation, and the state agency examining physician, Dr. Rohn Kennington, evaluated

Plaintiff in February 2018. (Doc. No. 8-2, PageID 120) (Doc. No. 8-10, PageID 1271).

Upon physical examination, Dr. Kennington found that “Tinel’s sign [was] positive

bilaterally at the wrist,” “Phalen sign [was] positive bilaterally at the wrist,” and there was

“some decreased sensitive [sic] to light touch and pinprick in the tips of the fingers of the

median nerve distribution in both hands.” Id. at 1273. He diagnosed Plaintiff with bilateral

carpal tunnel syndrome and articulated the following specific work-related restriction:

“[h]andling objects would need to be limited and non-repetitive use in light of her bilateral

carpal tunnel syndrome.” Id. On the medical source statement, Dr. Kennington also found

Plaintiff could never perform handling or fingering with her left hand. Id. at 1281.

       Ultimately, the decision reflects that the ALJ engaged in a meaningful analysis

before concluding that Plaintiff’s carpal tunnel syndrome was non-severe. (Doc. 8-2,

PageID 68). The ALJ cites to the assessments of Dr. Martineau, Dr. Kronberg, Dr. Bennett,

and Dr. Kennington.      Id. Several physicians diagnosed Plaintiff with carpal tunnel

syndrome since her amended alleged disability onset date, but the record does not reflect


                                               7
  Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 8 of 16 PAGEID #: 1386




considerable treatment for this impairment beyond October 2014. Thus, there is substantial

evidence in the record to support the ALJ’s decision that Plaintiff’s carpal tunnel syndrome

would minimally affect her ability to work and is therefore non-severe.

       Yet, the analysis does not end when an impairment is found to be non-severe. As

Plaintiff acknowledges, an ALJ does not generally commit reversible error in finding that

an impairment is non-severe so long as the following conditions are satisfied: (1) the ALJ

found claimant has at least one severe impairment; and (2) the ALJ considered both the

severe and non-severe impairments at the remaining steps in the sequential evaluation. See

Maziarz v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987); see also

Pompa v. Comm’r of Soc. Sec., 73 F. App’x 801, 803 (6th Cir. 2003) (when a claimant has

“at least one severe impairment, the ALJ must consider all impairments, severe and non-

severe, in the remaining steps”). However, “to the extent an ALJ determines that an

identified impairment, severe or non-severe, does not result in any work-related restrictions

or limitations, the ALJ ‘is required to state the basis for such conclusion.’” Katona v.

Comm’r of Soc. Sec., No. 14-CV-10417, 2015 WL 871617, at *6 (E.D. Mich. Feb. 27,

2015) (quoting Hicks v. Comm’r of Soc. Sec., No. 12-13581, 2013 WL 3778947, at *3

(E.D. Mich. July 18, 2013)) (citations omitted).

       In the instant case, the first condition is met because the ALJ found Plaintiff had

several severe impairments. (Doc. No. 8-2, PageID 71). However, there is no evidence

the ALJ meaningfully considered Plaintiff’s non-severe impairment of carpel tunnel

syndrome beyond Step Two, so the ALJ failed to satisfy the second condition.




                                             8
  Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 9 of 16 PAGEID #: 1387




       Only once does the ALJ allude to Plaintiff’s non-severe impairment in Step Three,

by stating that “there is no evidence in the record that [Plaintiff’s] wrist impairments result

in an inability to perform fine and gross movements.” (Doc. No. 8-2, PageID 68). There

is no mention of carpel tunnel syndrome or Plaintiff’s ability to perform handling and

fingering in Steps Four and Five. At Step Four, the ALJ discusses the aforementioned

physicians’ medical opinions but excludes any and all reference to their findings related to

Plaintiff’s carpal tunnel syndrome and related limitations.

       For instance, Dr. Kennington’s diagnoses as to chronic neck and back pain and

COPD are included but not his diagnoses or opined limitations as to carpel tunnel

syndrome. Id. at 72. Likewise, Dr. Martineau’s assessment of thoracic outlet syndrome is

included, but there is no mention of his diagnosis of carpel tunnel syndrome or the

treatment that he provided to Plaintiff for that issue. Id. Additionally, Plaintiff’s residual

functional capacity assessment includes no limitations related to handling or fingering or

any consideration of Dr. Kennington’s proposed limitation in those areas.

       There is no evidence that Plaintiff’s non-severe impairment was considered beyond

Step Two. This was in error. See McQuown v. Comm’r of Soc. Sec., No. 3:18-CV-32,

2019 WL 2476803, *7 (Ovington, M.J.) (“The ALJ’s lack of meaningful consideration of

carpal tunnel syndrome at steps three and four constitutes error under the Regulations.”);

see also Soc. Sec. R. 96-8p, 1996 WL 374184, at *5 (Soc. Sec. Admin. July 2, 1996) (“In

assessing RFC, the adjudicator must consider limitations and restrictions imposed by all of

an individual’s impairments, even those that are not ‘severe.’”).




                                              9
 Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 10 of 16 PAGEID #: 1388




       II.    Residual Functional Capacity and Hypothetical

       In support of her next assertion, Plaintiff focuses on the medical opinions of Dr.

Kennington and Dr. Larry James. Plaintiff first alleges the ALJ erroneously rejected Dr.

Kennington’s opinion, and instead substituted his own lay interpretation of Dr.

Kennington’s examination. (Doc. No. 9, PageID 1346). This argument lacks merit.

       “Partial weight” was assigned to Dr. Kennington’s opinion, and the ALJ

acknowledged that Dr. Kennington’s diagnoses were based on a personal examination of

Plaintiff. (Doc. No. 8-2, PageID 75). The muscle strength and range of motion testing

were noted to be consistent with the record as a whole, but the ALJ discounted Dr.

Kennington’s “extreme limitations in [Plaintiff’s] ability to do work-related activities” as

they were not consistent with the conservative treatment in the record. Id.

       Based on his objective findings, Dr. Kennington articulated the following specific

work-related restrictions:

              1. [Plaintiff] would be incapable of any lifting, carrying, pushing, or pulling.
              2. Sitting, hearing, speaking, and traveling would be unaffected.
              3. Handling objects would need to be limited and non-repetitive use in light
                 of her bilateral carpal tunnel syndrome.
              4. Standing and walking would need to be limited to brief periods of time,
                 no more than 15 minutes at a time, with adequate periods allowed for rest
                 and change of position in light of chronic neck and back issues.
              5. Mental status was mildly depressed; however, she would be capable of
                 managing benefits if awarded.

(Doc. No. 8-10, PageID 1273). Some of the specific work-related restrictions as to

Plaintiff’s physical impairments are not supported by Dr. Kennington’s own examination.

For example, in the medical source statement, Dr. Kennington found Plaintiff would be

able to “occasionally” lift and/or carry up to 10 pounds and sit for 30-minutes at a time


                                             10
 Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 11 of 16 PAGEID #: 1389




without interruption or for three hours in a workday. Id. at 1279-80. Yet, in articulating

specific work-related restrictions, Dr. Kennington opined that Plaintiff would be incapable

of any lifting or carrying. Id. at 1273. Dr. Kennington additionally opined that her ability

to sit would be unaffected. Id. Despite the inconsistencies, the ALJ accounted for

Plaintiff’s deficiencies in this area by requiring a “sit/stand alternative for 5-10 minutes

every 60 minutes” and limiting her to sitting for 4 hours in an 8-hour day. These limitations

are not grossly contradictory to Dr. Kennington’s findings in the medical source statement.

       A substantial portion of Plaintiff’s argument finds support in Dr. Kennington’s

opinion as to Plaintiff’s non-severe impairment, carpal tunnel syndrome, and the resulting

limitations. As determined above, error occurred when the ALJ failed to include this

impairment in the remaining steps of the sequential evaluation, including Step Four. Thus,

because the ALJ categorically excluded this impairment from Step Four and did not

mention it in weighing any medical opinion, it is unfitting to conclude that the ALJ

erroneously rejected or discredited Dr. Kennington’s opinion on that basis.

       In contrast, substantial evidence does not support the ALJ’s decision to exclude key

portions of the opinion from state agency evaluating psychologist Dr. Larry James. The

ALJ noted “Dr. James’ recommendations as to the claimant’s workplace functional

abilities [were] consistent with mental health diagnostic and treatment notes in the balance

of the record,” and afforded his decision “great weight.” (Doc. No. 8-2, PageID 75). In

support of this finding, the ALJ emphasized that Dr. James personally examined Plaintiff,

administered cognitive testing and reviewed related records. Id.




                                             11
 Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 12 of 16 PAGEID #: 1390




       Dr. James made the following relevant findings in his functional assessment: (1)

Plaintiff would likely experience difficulty performing simple work tasks due to bipolar

disorder and panic symptoms, and (2) Plaintiff would likely have difficulty managing

anxiety, stress, and demands of workplace challenges as well as responding appropriately

in the work place. (Doc. No. 8-10, PageID 1292). Nevertheless, as reflected in the

decision, the ALJ limited Plaintiff to “simple, routine, repetitive tasks preformed in a work

environment free of fast-paced production requirements, involving only simple, work-

related decisions, and with few, if any workplace changes” and “only occasional interaction

with coworkers and general public with no tandem tasks.” (Doc. No. 8-2, PageID 71).

       While “there is no requirement that an ALJ adopt a state agency psychologist’s

opinions verbatim,” Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015),

if an ALJ “assigns significant weight to a particular opinion and states it is consistent with

the record, he must incorporate the opined limitations or provide an explanation for

declining to do so.” Lindsey v. Comm’r of Soc. Sec., No. 2:18-CV-18, 2018 WL 6257432,

at *5 (S.D. Ohio Nov. 30, 2018) (Vascura, M.J.), Report & Recommendation, adopted,

No. 2:18-CV-018, 2019 WL 133177 (S.D. Ohio Jan. 7, 2019) (Sargus, D.J.).

       In response to Plaintiff’s argument, the Commissioner contends the ALJ in fact did

account for Dr. James’ opinions. (Doc. No. 13, PageID 1370-71). Specifically, the

Commissioner maintains that by including other mental limitation – in addition to simple

work tasks – the ALJ appropriately accounted for Dr. James’ opinions. Id.

       The residual functional capacity does account for Dr. James’ opinion that Plaintiff

likely would have difficulty managing anxiety, stress, and demands of workplace


                                             12
 Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 13 of 16 PAGEID #: 1391




challenges, as well as responding appropriately in the workplace. For instance, the ALJ

limited Plaintiff to “a work environment free of fast-paced production requirements” as

well as “simple work-related decisions … with few, if any, workplace changes.” (Doc.

No. 8-2, PageID 71). Although the ALJ did not explicitly limit Plaintiff to low-stress tasks,

the ALJ did limit Plaintiff to routine, repetitive tasks and simple work-related decisions,

which appropriately accommodates Plaintiff’s difficulty in managing anxiety, stress, and

demands.

       However, the same cannot be said for the other limitation in question. Although Dr.

James found Plaintiff would experience difficulty performing simple work tasks, the ALJ

limited Plaintiff to simple work tasks. This seems to directly contradict Dr. James’ opinion

which was afforded “great weight.” There is no requirement that the ALJ adopt Dr. James’

opinion verbatim, but when the ALJ elected to limit Plaintiff to simple tasks, the ALJ

should have provided some explanation for doing so. If the ALJ had explained this decision

or described how, as the Commissioner contends, the other limitations accommodate Dr.

James’ opinion, then the outcome might be different. For these reasons, the ALJ’s decision

to disregard Dr. James’ opinion and limit Plaintiff to simple tasks was in error.

       For her final argument, Plaintiff alleges the ALJ reversibly erred in failing to include

the use of an assistive device in the accepted hypothetical or the residual functional

capacity. (Doc. No. 9, PageID 1350). She alleges such an error is not harmless because

the vocational expert testified an individual like Plaintiff that needed an assistive device

would be incapable of light work. Id. at 1351. This argument is unpersuasive because the

decision to exclude a cane or assistive device is supported by substantial evidence.


                                              13
 Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 14 of 16 PAGEID #: 1392




       In support, Plaintiff points to the treatment from her podiatrist and Dr. Kennington’s

opinion. Plaintiff’s podiatrist prescribed a handicap placard. (Doc. No. 8-10, PageID

1256). However, the prescription was for only six months, which presumably was during

post-op recovery and was not intended for long-term use. Likewise, although the podiatrist

prescribed a wheelchair and cane at different appointments, the podiatrist repeatedly found

that these were not necessary. In treatment notes on November 3, 2017, February 2, 2018,

and February 14, 2018, the podiatrist noted Plaintiff “ambulate[d] without the need of any

assistive devices.” (Doc. No. 8-10, PageID 1257, 1261, 1265). Plaintiff’s only assistive

device in November 2017 was a cast on the right foot. Id. at 1265.

       Additional notes indicate Plaintiff requested a prescription for a wheelchair in

February 2018 and that she reported using a cane “if needed.” Id. at 1261. The podiatrist

prescribed a straight cane and shower chair, but made the following relevant note:

       Today patient requested a note for her disability claim stating she needs to
       keep her feet elevated all day. I advised patient I am not comfortable with
       this as her feet and ankles are doing well minus some osteoarthritis flared
       and instability which will be addressed with Rybo braces. I advised she can
       discuss with her PCP if there any other reasons she may be able to go on
       disability[,] but I cannot due to her feet as they are doing well.

Id. at 1264. The podiatrist noted that “patient was also given information about reducing

[her] falls with the use of balance AFOs to stabilize the ankles and reduce postural sway:

a key factor in falls.” Id. at 1263. It appears that Plaintiff’s podiatrist was accommodating

her instability through the recommendation of braces rather than an assistive device like a

cane. Later treatment notes indicate Plaintiff was wearing the braces and had “the need for

an assistive device on occasion.” Id. at 1257, 1258.



                                             14
 Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 15 of 16 PAGEID #: 1393




       Even though Dr. Kennington opined in his medical source statement that a cane was

medically necessary for ambulation, substantial evidence in the record from several visits

with Plaintiff’s podiatrist indicates otherwise. Therefore, no error occurred when the ALJ

excluded the use of a cane or assistive device from Plaintiff’s residual functional capacity

and the accepted hypothetical.

VI.    Remand

       A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to provide

“good reasons” for rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at

545-47; failed to consider certain evidence, such as a treating source’s opinions, see Bowen,

478 F.3d at 747-50; failed to consider the combined effect of the plaintiff’s impairments,

see Gentry, 741 F.3d at 725-26; or failed to provide specific reasons supported by

substantial evidence for finding the plaintiff lacks credibility, see Rogers, 486 F.3d at 249.

       Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99, 111 S. Ct. 2157, 115 L. Ed. 2d 78

(1991). Consequently, a remand under sentence four may result in the need for further

proceedings or an immediate award of benefits. E.g., Blakley, 581 F.3d at 410; Felisky v.

Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994). The latter is warranted where the evidence of

disability is overwhelming or where the evidence of disability is strong while contrary


                                             15
 Case: 3:19-cv-00281-SLO Doc #: 15 Filed: 03/10/21 Page: 16 of 16 PAGEID #: 1394




evidence is lacking. Faucher v. Sec'y of Health & Human Servs., 17 F.3d 171, 176 (6th

Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the evidence

of disability is not overwhelming and the evidence of disability is not strong while contrary

evidence is lacking. However, Plaintiff is entitled to an Order remanding this case to the

Social Security Administration pursuant to sentence four of § 405(g) due to the problems

discussed above. On remand, the ALJ should be directed to evaluate the evidence of

record, including the medical source opinions, under the applicable legal criteria mandated

by the Commissioner’s Regulations and Rulings and by case law; and to evaluate Plaintiff’s

disability claim under the required five-step sequential analysis to determine anew whether

Plaintiff was under a disability and whether her applications for Disability Insurance

Benefits and Supplemental Security Income should be granted.

                        IT IS THEREFORE ORDERED THAT:

       1.     The ALJ’s non-disability decision is vacated;

       2.     No finding is made as to whether Plaintiff Serena R. Martz was under a
              “disability” within the meaning of the Social Security Act;

       3.     This matter is REMANDED to the Social Security Administration under
              sentence four of 42 U.S.C. § 405(g) for further consideration consistent
              with this decision; and

       2.     The case is terminated on the Court’s docket.


March 9, 2021                                      s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                             16
